Citation Nr: 1455829	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-44 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include panic attacks.

2.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and amputation of the right 4th and 5th toes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from April 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, March 2010, and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claims for increased rating for type II diabetes mellitus and service connection for acquired psychiatric disorders. 

In August 2014, the Board remanded the Veteran's appeal to afford the Veteran a Travel Board hearing before a Veterans Law Judge. This hearing was not scheduled by the RO/AMC, and the case was returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


REMAND

In a September 2011 letter, the Veteran requested a Board videoconference hearing at the RO in Philadelphia, Pennsylvania.  The RO scheduled the Veteran for a board videoconference hearing at the Philadelphia RO on November 8, 2013.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2014).  

However, prior to the hearing, in a letter dated October 21, 2013, the Veteran changed his request to a travel board hearing before a Veterans Law Judge at the RO.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).  The Board subsequently remanded the Veteran's appeal with instructions to the RO/AMC to schedule the Veteran for a travel board hearing before a Veterans Law Judge at the Philadelphia RO. See Board Remand, August 2014. 

Such developments were not undertaken by the RO/AMC and the Veteran was never afforded a hearing at the RO. The Board finds no evidence in the Veteran's claims file that such directives issued in the Boards August 2014 remand were followed by the RO/AMC. The Board also notes that there is no evidence that the Veteran withdrew his request for such a hearing. Indeed, the Veteran's duly appointed representative explicitly continues the Veteran's request for a travel board hearing in the Informal Hearing Presentation (IHP) of November 2014. The failure to afford the Veteran a travel board hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, the Board finds it necessary to again remand the issues herein for a travel board hearing to be scheduled before deciding this appeal.  

Accordingly, the case is REMANDED for the following action:


The RO/AMC should take appropriate steps in order to schedule the Veteran for a travel board hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







